Citation Nr: 0600222	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured jaw.

2.  Entitlement to service connection for temporomandibular 
jaw (TMJ) syndrome.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1956 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In September 2003 and November 2004, the 
Board remanded this case.  


FINDINGS OF FACT

1.  The veteran does not have a disability of the jaw which 
is attributable to service.  

2.  TMJ syndrome is not attributable to service.  


CONCLUSIONS OF LAW

1.  A disability of the jaw was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  TMJ syndrome was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
August 2002, August 2003,  and April 2005 letters from the RO 
to the claimant.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The record indicates that the veteran's service medical 
records are unavailable.

Post-service medical records indicate that in November 1981, 
the veteran was seen at a private facility for knee 
complaints.  At that time, it was noted that he had capped 
teeth.  The veteran reported that he had had surgery on his 
knee, but had had no other serious medical or surgical 
illness.  

In April 2001, the veteran received VA dental treatment.  At 
that time, he reported that he was in a plane crash during 
service which resulted in the necessity for intermaxillary 
wire fixation.  The right condylar head was malpositioned 
over the articular eminence on the panoramic radiograph.  On 
the current film, the left condyle could not be adequately 
evaluated.  There was no crepitance or popping, but it was 
noted that the veteran might experience some difficult in 
obtaining maximum opening.  This was also the apparent 
etiology of the mandibular anterior overbite.  The diagnoses 
were dental prophylaxis, restoration of #8-D composite, and a 
reevaluation of #6 crown for marginal integrity.  

In July 2001, the veteran was afforded a VA examination.  At 
that time, the veteran reported that while on active duty, he 
sustained a fractured mandible which was wired for 4-8 weeks.  
When the wires were removed, he had an extreme overbite.  The 
veteran thought that the fracture was in the right condylar 
region.  An examination was performed.  The diagnoses were 
TMJ dislocation mainly on the right and there was an 
excessive overbite with a minimum of 50 percent abrasion on 
the lower anterior teeth, and they were probably due to the 
fixing of the fracture of the mandible.  The next month, the 
veteran was afforded dental procedures by VA.  

In May 2002, medical records were request by VA from South 
Texas Healthcare System and from R.M.C., Jr., DDS.  No 
records not already associated with the claims file were 
forthcoming.  

In a March 2003 statement, the veteran asserted that a 
private dentist, W.L. of Grand Island, Nebraska had replaced 
his front teeth with fixed bridges in the early 1960s.  

In April 2004, the veteran was afforded a VA dental and oral 
examination.  At that time, the veteran reported that in 
1957, he had an accident while on active duty in which his 
right jaw was fractured and two front teeth, numbers 7 and 
10, were lost.  The veteran related that these teeth were 
replaced with a bridge and his jaw was wired by a private 
dentist in 1958.  In the 1980's, a private dentist told him 
that the wiring from the jaw fracture had caused the gums to 
recede and consequently, the mandibular posterior teeth were 
removed and replaced with a removable partial denture.  An 
examination was performed.  The diagnoses were right TMJ 
dysfunction which was at least as likely as not the residual 
of a right jaw fracture while the veteran was on active duty.  

In May 2004, the veteran reported that while he was aboard an 
aircraft during service, the landing gear collapsed while the 
plane was on the runway.  The veteran related that he did not 
have his seat belt, shoulder harness, or helmet on and he 
went into the dashboard.  He stated that he lost his 2 front 
teeth and fractured his lower jaw.  He related that 
thereafter, his jaw was wired shut.  In the early 1960's, he 
had his two front teeth bridged.

In November 2004, the Board remanded this case for the 
veteran to be provided an opportunity to furnish valid 
authorizations for release of medical records from the 
private doctors who treated him immediately after service and 
within the following years thereof, to whom he had referred 
to in his March 2003 statement and at his examination.  Upon 
valid authorization, VA was going to request any and all 
treatment records, examinations, notes, consults, and 
complete clinical records pertaining to treatment of the 
veteran.  The veteran provided incomplete authorizations.  VA 
requested more information, but the veteran failed to provide 
that information.  Thus, these records, if in existence, 
could not be obtained.  

With respect to evidence of an in-service injury, the Board 
recognizes that there are no service medical records in the 
claims file.  In a June 2000 letter, the veteran was informed 
that his records may have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  However, if an appellant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Dusek v. Derwinski, 2 
Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)).

In this case, there is no objective evidence of an inservice 
injury to the jaw area.  There is a VA examination in which 
the examiner opined that right TMJ dysfunction was at least 
as likely as not the residual of a right jaw fracture while 
the veteran was on active duty.  However, the matter 
initially to be resolved is if the veteran fractured his jaw 
during service.  This is a factual question.  If the 
examiner's opinion is premised on inaccurate facts, his 
opinion with regard to the etiology is invalid.  Since there 
are no service medical records, VA sought to obtain medical 
records contemporaneous or as close in time as possible to 
the alleged incident where the veteran states that he broke 
his jaw.  In order to obtain these records, which the veteran 
himself had reported, the veteran's cooperation was 
necessary.  He failed in his obligation to cooperate with VA.  
VA could not request the private medical records in question 
without additional information from the veteran which was 
repeatedly requested, but not received from him.  

Thus, the record stands as it is without these records.  
There is no record of an inservice accident.  There is no 
post-service medical evidence of a jaw disability until 2001.  
In 1981, it was noted that the veteran had capped teeth.  At 
that time, he denied that he had previously had, other than 
to his knee, any serious medical or surgical illness.  This 
report, made to a medical professional, contradicts his 
current rendition of having a serious jaw injury which 
required wiring of the jaw for 4-8 weeks.  There is no record 
of any continuity of symptoms from service separation in 1958 
until 2001, decades later.  Although the VA examiner is 
competent to relate current medical diagnoses to service, the 
examiner is not competent to determine if the underlying 
injury factually occurred during service.  The Board finds 
there is a lack of evidence in that regard.  The veteran had 
an opportunity to corroborate his account of what allegedly 
occurred during service, but he failed to do so by providing 
adequate medical releases.  

There is no inservice evidence of a jaw injury.  There is no 
record of any continuous symptoms from separation from 
service onward.  A 1981 record noted no prior serious medical 
problems, other than involving the knee.  The veteran's 
current statements contradict the record.  As such, they are 
not reliable and not probative.  The positive nexus opinion 
is not probative because it was based on an inaccurate 
history.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for residuals of a fractured jaw is 
denied.

Service connection for TMJ syndrome is denied.  




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


